This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2   PRISCILLA THREADGILL, Individually and
 3   as Personal Representative of the ESTATE OF
 4   JOSEPH THREADGILL, DAVID THREADGILL,
 5   and DANIELLE THREADGILL,

 6          Plaintiffs-Appellants,

 7 v.                                                                    NO. A-1-CA-34785

 8 6001, INC. d/b/a TD’S NORTH,

 9          Defendant-Appellee,

10 and

11 THOMAS HANCOCK; NC PROPERTIES,
12 LLC; and HTR, LLC,

13          Defendants.

14 APPEAL FROM THE DISTRICT COURT OF SANDOVAL COUNTY
15 James Lawrence Sanchez, District Judge

16 Archibeque Law Firm, LLC
17 Ronald C. Archibeque
18 Albuquerque, NM

19 Youtz & Valdez, P.C.
20 Gabrielle M. Valdez
21 Albuquerque, NM
 1 Law Offices of Dave Houliston
 2 David H. Houliston
 3 Albuquerque, NM

 4   for Appellants
 5   DeLara Supik Odegard P.C.
 6   Christopher DeLara
 7   David C. Odegard
 8   Albuquerque, NM

 9   Saucedo Chavez, P.C.
10   Christopher T. Saucedo
11   Daniel Apodaca
12   Albuquerque, NM

13 for Appellee

14                              MEMORANDUM OPINION

15 VANZI, Chief Judge.

16   {1}   Plaintiffs, Priscilla Threadgill, individually and as personal representative of the

17 Wrongful Death Estate of Joseph Threadgill, David Threadgill, and Danielle

18 Threadgill, appeal the district court’s rulings granting summary judgment in favor of

19 Defendant 6001, Inc. d/b/a TD’s North (TD’s). The district court granted TD’s motion

20 on Plaintiffs’ Delgado claim and, subsequently, on their claim for spoliation of

21 evidence. We affirm.

22 BACKGROUND

23 Factual Background




                                                2
 1   {2}   The undisputed facts are as follows. On August 27, 2011, Joseph Threadgill

 2 was working as a doorman or “bouncer” for TD’s when he was shot and killed by

 3 Defendant Thomas Hancock. Hancock had been a customer at TD’s that night and had

 4 struck another customer while inside. Hancock attempted to strike a doorman who

 5 restrained Hancock and was removing him from the club. The doorman got Hancock

 6 outside and seated him on a bench. Shortly thereafter, Hancock was attacked by men

 7 involved in the previous altercation that took place inside the club. TD’s doormen

 8 intervened and successfully persuaded the attackers to leave the premises.

 9   {3}   Hancock appeared to be “in no condition to drive,” so the doormen arranged to

10 call a cab to take Hancock home and agreed that Threadgill would wait with Hancock

11 until the cab arrived. Threadgill, along with the doormen, the bartenders, and the

12 manager, were able to communicate with each other via a radio communication

13 system that included headsets, audio ear pieces, microphones, and a walkie talkie at

14 the bar. Thus, a doorman who observed a problem or needed help could use the

15 communication system. Threadgill did not ask for any help while he was alone outside

16 with Hancock.

17   {4}   At some point while he was outside with Hancock, Threadgill told Larry

18 Saunders, a doorman with about fifteen years of experience as a bouncer but who was

19 not employed by TD’s, that he was going to walk Hancock to his car. Saunders then

20 heard a loud noise and saw gunfire. Threadgill had been shot in the parking lot. The

                                             3
 1 shots fired by Hancock took everyone—the TD’s doormen, manager on duty, and

 2 Saunders—by surprise.

 3   {5}   We discuss other material facts as necessary in our discussion below.

 4 Procedural History

 5   {6}   Plaintiffs’ lawsuit included several claims, including one for wrongful death

 6 against TD’s pursuant to the doctrine set forth in Delgado v. Phelps Dodge Chino,

 7 Inc., 2001-NMSC-034, 131 N.M. 272, 34 P.3d 1148. Plaintiffs alleged that this case

 8 fits within the willful-employer exception to the exclusivity provision of the Workers’

 9 Compensation Act (the Act), NMSA 1978, § 52-1-9 (1973), because TD’s “knew or

10 should have known that its actions and omissions would almost certainly result in

11 serious injury or death.” After extensive discovery, TD’s filed a motion for summary

12 judgment on the Delgado claim, which the district court granted. Rejecting Plaintiffs’

13 argument that the police should have been called after Hancock attempted to strike the

14 doorman who was escorting him out of the club, the court concluded that Plaintiffs

15 had not raised “a question of fact that there is an omission that reaches the level of

16 egregiousness that we see in Delgado.”

17   {7}   After the district court granted TD’s summary judgment motion on Plaintiffs’

18 Delgado claim, the court allowed Plaintiffs to file an amended complaint adding a

19 claim of intentional spoliation of evidence against TD’s, among others. The spoliation

20 claim, filed pursuant to Coleman v. Eddy Potash, Inc., 1995-NMSC-063, 120 N.M.

                                              4
 1 645, 905 P.2d 185, overruled on other grounds by Delgado, 2001-NMSC-034, ¶ 23

 2 n.3, alleged that TD’s “destroyed or disposed of evidence relevant and material to the

 3 claims raised in this lawsuit including an incident report on the death of Plaintiffs’

 4 Decedent, Joseph Threadgill, and managers’ log books of incidents at the

 5 establishment of [TD’s.]”

 6   {8}   After the parties conducted additional discovery, TD’s filed a motion for

 7 summary judgment on Plaintiffs’ spoliation claim setting forth four “undisputed

 8 material facts” including that TD’s did not keep logs on August 27, 2011; that any

 9 logs it once kept were discarded well before that date; and that there was no potential

10 lawsuit—nor did Defendant have knowledge of one—at the time it decided to discard

11 old logs and cease keeping any form of managers’ logs.

12   {9}   TD’s undisputed facts relied on the testimony and affidavits of two former

13 doormen at TD’s, a former general manager, and the owner and president of the

14 company. Bonnie D’Angelo, a former general manager stated that a managers’

15 logbook was used at one time to document incidents regarding dancers, but not for

16 incidents in the parking lot, violent altercations, or shootings. Although the logbook

17 was in existence around 2005, D’Angelo was unsure whether the logbook was in

18 existence at the time of Threadgill’s death. Bolivar Carlos Rubio stated that he saw a

19 logbook until the end of his employment with TD’s in April 2011 and did not know

20 if one existed in August 2011. The owner and president of TD’s, Frank Zanzucchi,

                                              5
 1 filed an affidavit stating that on the advice of corporate counsel, TD’s “stopped the

 2 practice of keeping manager logs and notes and discarded the logs and notes” prior to

 3 August 27, 2011. Finally, Bradley Hembree, a former doorman, testified that he was

 4 not aware of the managers keeping a written log. Both Hembree and D’Angelo also

 5 testified that a doorman’s log was not in existence at the time of Threadgill’s death

 6 and was not kept until 2012.

 7   {10}   Plaintiffs responded that TD’s failed to make a prima facie case that the

 8 managers’ logbook was destroyed prior to the August 2011 shooting incident or that

 9 the logbook was destroyed for business reasons. They also argued that they were not

10 required to prove causation and the inability to win the lawsuit at the summary

11 judgment stage. The district court granted TD’s motion on the basis “that there is no

12 required underlying claim remaining in this case due to the dismissal of . . . Plaintiffs’

13 Delgado claim against [TD’s.]” This appeal followed.

14 DISCUSSION

15 Standard of Review

16   {11}   We review an order granting summary judgment de novo. Beggs v. City of

17 Portales, 2009-NMSC-023, ¶ 10, 146 N.M. 372, 210 P.3d 798. Summary judgment

18 is proper when “the pleadings, depositions, answers to interrogatories and admissions

19 on file, together with the affidavits, if any, show that there is no genuine issue as to

20 any material fact and that the moving party is entitled to a judgment as a matter of

                                               6
 1 law.” Rule 1-056(C) NMRA. If the movant establishes a prima facie case that there

 2 are no genuine issues of material fact and that it is entitled to judgment as a matter of

 3 law, “the burden shifts to the non-movant to demonstrate the existence of specific

 4 evidentiary facts which would require trial on the merits.” Romero v. Philip Morris,

 5 Inc., 2010-NMSC-035, ¶ 10, 148 N.M. 713, 242 P.3d 280 (internal quotation marks

 6 and citation omitted); see Goodman v. Brock, 1972-NMSC-043, ¶¶ 8-9, 83 N.M. 789,

 7 498 P.2d 676. This burden cannot be met with allegations or speculation, but only

 8 with admissible evidence demonstrating a genuine fact issue requiring trial. See Rule

 9 1-056(C), (E); Schmidt v. St. Joseph’s Hosp., 1987-NMCA-046, ¶ 5, 105 N.M. 681,

10 736 P.2d 135. Claimed disputed facts “cannot serve as a basis for denying summary

11 judgment” if the evidence adduced is insufficient to support “reasonable inferences.”

12 Romero, 2010-NMSC-035, ¶ 10; see id. (“An inference is not a supposition or a

13 conjecture, but is a logical deduction from facts proved and guess work is not a

14 substitute therefor.” (internal quotation marks and citation omitted)).

15 Delgado Claim

16   {12}   In Delgado, our Supreme Court held that the exclusivity provision of the Act

17 does not apply “when an employer intentionally inflicts or willfully causes a worker

18 to suffer an injury.” 2001-NMSC-034, ¶ 24. Such a narrow exception arises only when

19 the following three requirements are satisfied:



                                               7
 1          (1) the worker or employer engages in an intentional act or omission,
 2          without just cause or excuse, that is reasonably expected to result in the
 3          injury suffered by the worker; (2) the worker or employer expects the
 4          intentional act or omission to result in the injury, or has utterly
 5          disregarded the consequences; and (3) the intentional act or omission
 6          proximately causes the injury.

 7 Id. ¶ 26.

 8   {13}   To survive summary judgment, a plaintiff must “present evidence that the

 9 employer met each of the three Delgado elements through actions that exemplify a

10 comparable degree of egregiousness as the employer in Delgado.” Morales v.

11 Reynolds, 2004-NMCA-098, ¶ 14, 136 N.M. 280, 97 P.3d 612. Those actions involve:

12 “a combination of deadly conditions, profit-motivated disregard for easily

13 implemented safety measures, complete lack of worker training or preparation, and

14 outright denial of assistance to a worker in a terrifying situation.” Id. ¶ 10. In other

15 words, the “critical measure” is whether the employer forced the employee to perform

16 a task in a specific dangerous circumstance in which the employer should have been

17 clearly aware of a substantial likelihood of injury or death. Dominguez v. Perovich

18 Props., Inc., 2005-NMCA-050, ¶ 22, 137 N.M. 401, 111 P.3d 721.

19   {14}   In addition to the undisputed facts set forth in the background section above,

20 TD’s summary judgment record established the following. Threadgill was performing

21 routine tasks of an outside doorman on August 27, 2011, including the task of dealing

22 with the situation involving Hancock. No one who was there that night called the


                                                8
 1 police, and only one person thought about doing so. Moreover, although the doormen,

 2 bartenders, and manager were able to communicate with each other via a radio

 3 communication system, Threadgill never asked for help with Hancock or said he was

 4 afraid to be outside with him. Threadgill and other TD’s doormen had previously

 5 received some training, including being told by the manager, David Graham, that they

 6 should not walk or follow customers to their cars after an altercation. Shortly before

 7 the shooting, David Hawrey, another doorman at TD’s that night, told Threadgill not

 8 to walk Hancock to his car. No one heard Hancock threaten Threadgill; and several

 9 employees testified that they did not know that Hancock had a gun in his car, or that

10 Hancock had threatened to use a gun.

11   {15}   In the summary judgment proceedings below, Plaintiffs denied the above

12 contentions but fail to create a genuine issue of material fact to show that “in a

13 specific dangerous circumstance, [TD’s] required [Threadgill] to perform a task where

14 the employer is or should clearly be aware that there is a substantial likelihood the

15 employee will suffer injury or death by performing the task.” Dominguez, 2005-

16 NMCA-050, ¶ 22. While they offer evidence that at least one bouncer thought about

17 and wanted to call the police, that some managers told bouncers that they were not

18 permitted to call the police, and that one manager admitted to a former employee that

19 he overheard Hancock tell the men he was fighting with that he had a gun, these facts

20 are insufficient to survive summary judgment.

                                             9
 1   {16}   The evidence on which Plaintiff relies fails to establish that TD’s conduct rose

 2 to a level of egregiousness comparable to that of the employer in Delgado. There is

 3 no evidence that anyone associated with TD’s believed that, at the time Threadgill was

 4 waiting with Hancock on the bench, the situation was dangerous and wanted to call

 5 the police but did not do so. To the contrary, the customers involved in the altercation

 6 with Hancock outside had left, and Hancock no longer appeared to be aggressive.

 7 Importantly, there is no evidence that anyone from TD’s ordered Threadgill to follow

 8 Hancock to the car. Threadgill’s death is tragic. But the record is devoid of any

 9 evidence that, at the time Threadgill was shot, police needed to be called or that

10 Threadgill was in a dangerous situation, as the altercation had ended, the men who had

11 attacked Hancock had left, and Hancock was quietly waiting for his cab to arrive.

12 Unlike the situation in Delgado, where the employer ordered the worker into a molten

13 inferno despite the worker’s protestations, 2001-NMSC-034, ¶¶ 4-5, it was

14 Threadgill’s own choice to follow Hancock to his car. Even assuming TD’s had “an

15 extensive history of violence” over a ten-year period as Plaintiffs assert, Plaintiffs

16 cited no evidence that TD’s intended to send Threadgill into harm’s way on the night

17 of his death.

18   {17}   Plaintiffs appear to argue that the district court erred by failing to consider the

19 “totality of TD’s conduct,” which they claim shows that TD’s knew or should have

20 known that there was substantial certainty that one of its bouncers would be injured

                                                10
 1 or killed. We have said repeatedly, however, that “[t]o reach the Delgado exception,

 2 it is critical that the employer has, ‘in a specific dangerous circumstance, required the

 3 employee to perform a task where the employer is or should clearly be aware that

 4 there is a substantial likelihood the employee will suffer injury or death by performing

 5 the task.’ ” May v. DCP Midstream, L.P., 2010-NMCA-087, ¶ 13, 148 N.M. 595, 241

 6 P.3d 193 (quoting Dominguez, 2005-NMCA-050, ¶ 22). Plaintiffs provide no reason

 7 to depart from this established law and we have found none. We affirm the district

 8 court’s entry of summary judgment on the Delgado claim.

 9 Intentional Spoliation of Evidence

10   {18}   In Coleman, our Supreme Court stated that in order to prevail on a claim for

11 intentional spoliation of evidence, a plaintiff must allege and prove the following

12 elements:

13          (1) the existence of a potential lawsuit; (2) the defendant’s knowledge of
14          the potential lawsuit; (3) the destruction, mutilation, or significant
15          alteration of potential evidence; (4) intent on part of the defendant to
16          disrupt or defeat the lawsuit; (5) a causal relationship between the act of
17          spoliation and the inability to prove the lawsuit; and (6) damages.

18 1995-NMSC-063, ¶ 13.

19   {19}   The district court granted TD’s motion for summary judgment on Plaintiffs’

20 spoliation of evidence claim on the ground that there was no required underlying

21 claim remaining in the case. Plaintiffs argue on appeal that the destroyed logbooks

22 “would have established [TD’s] corporate indifference and actual knowledge that it

                                                11
 1 was placing its bouncers in an environment of substantial likelihood of injury or

 2 death.” But information in logbooks concerning prior incidents at TD’s are not

 3 evidence that TD’s “in a specific dangerous circumstance, required [Threadgill] to

 4 perform a task” while knowing that there was “a substantial likelihood” that

 5 Threadgill would “suffer injury or death by performing the task.” May, 2010-NMCA-

 6 087, ¶ 13 (internal quotation marks and citation omitted); see also Delgado, 2001-

 7 NMSC-034, ¶ 24 (requiring a plaintiff to prove that the employer “willfully cause[d]

 8 a worker to suffer an injury”). Accordingly, even if Plaintiffs had proffered evidence

 9 sufficient to establish all the other required elements of the tort of spoliation, they

10 could not show that destruction of logbooks rendered them unable to prove a Delgado

11 claim, i.e., “a causal relationship between the act of spoliation and the inability to

12 prove the lawsuit[.]” Coleman, 1995-NMSC-063, ¶ 13.

13   {20}   Plaintiffs’ argument that TD’s failed to make a prima facie case that the

14 managers’ logbook was destroyed prior to Threadgill’s death or that it was not

15 destroyed for business reasons is unavailing. Given our conclusion that logbook

16 information concerning prior incidents at TD’s would not have shown what Delgado

17 requires, issues concerning whether and when logbooks were destroyed and for what

18 reason are immaterial and therefore insufficient to defeat summary judgment. See

19 Freeman v. Fairchild, 2018-NMSC-023, ¶ 33, 416 P.3d 264 (“To determine whether

20 a party has made a prima facie showing of entitlement to summary judgment, the court

                                             12
 1 must look to the substantive law governing the dispute.” (internal quotation marks and

 2 citation omitted)); N.M. Right to Choose/NARAL v. Johnson, 1999-NMSC-005, ¶ 24,

 3 126 N.M. 788, 975 P.2d 841 (explaining that disputed facts “do not preclude summary

 4 judgment without a showing that they are material”); Martin v. Franklin Capital

 5 Corp., 2008-NMCA-152, ¶ 6, 145 N.M. 179, 195 P.3d 24 (“An issue of fact is

 6 ‘material’ if the existence (or non-existence) of the fact is of consequence under the

 7 substantive rules of law governing the parties’ dispute.”).

 8   {21}   Also unavailing are Plaintiffs’ contentions that “an inference exists that TD’s

 9 destroyed the logbook with knowledge of potential lawsuit” and that the logbook

10 could have been destroyed after the shooting “for non-business reasons.” As a

11 preliminary matter, claimed disputed facts “cannot serve as a basis for denying

12 summary judgment” if the evidence adduced is sufficient to support “reasonable

13 inferences.” Romero, 2010-NMSC-035, ¶ 10; see id. (stating that “[a]n inference is not

14 a supposition or a conjecture, but is a logical deduction from facts proved and guess

15 work is not a substitute therefor” (internal quotation marks and citation omitted)). “A

16 dispute as to facts that are not material does not preclude summary judgment, and

17 summary judgment is proper although disputed factual issues remain.” Kreutzer v.

18 Aldo Leopold High Sch., 2018-NMCA-005, ¶ 29, 409 P.3d 930 (alteration, internal

19 quotation marks, and citation omitted).



                                              13
 1   {22}   TD’s met its burden of presenting a prima facie case of entitlement to judgment

 2 as a matter of law, and the district court properly granted summary judgment in TD’s

 3 favor upon Plaintiffs’ failure to show a genuine issue of material fact that a specific

 4 dangerous circumstance existed as Threadgill waited with Hancock for his cab to

 5 arrive and that in that specific dangerous circumstance, TD’s required Threadgill to

 6 perform a task that it knew or should have known would likely result in Threadgill’s

 7 injury or death. See Mayfield Smithson Enters. v. Com-Quip, Inc., 1995-NMSC-034,

 8 ¶ 22, 120 N.M. 9, 896 P.2d 1156 (“Summary judgment is appropriate when a

 9 defendant negates an essential element of the plaintiff’s case by demonstrating the

10 absence of an issue of fact regarding that element.”); Goradia v. Hahn Co., 1991-

11 NMSC-040, ¶ 18, 111 N.M. 779, 810 P.2d 798 (“A complete failure of proof

12 concerning an essential element of the nonmoving party’s case necessarily renders all

13 other facts immaterial.” (alteration, internal quotation marks, and citation omitted)).

14 CONCLUSION

15   {23}   The district court’s rulings are affirmed.

16   {24}   IT IS SO ORDERED.



17                                           __________________________________
18                                           LINDA M. VANZI, Chief Judge

19 WE CONCUR:


                                               14
1 _________________________________
2 JULIE J. VARGAS, Judge



3 _________________________________
4 EMIL J. KIEHNE, Judge




                                  15